Title: To George Washington from Colonel Moses Hazen, 26–27 January 1780
From: Hazen, Moses
To: Washington, George


          
            Dear Sir
            Cranes mills [N.J.] 26th[–27] January 1780
          
          I had the Honr to write your Excellency at 3 and 6 oClock in the morning to which I refer—with alteration as I am Since Told that Colo. Hay of the Pensylvinia line Narrowly made his escape—That the enemys force at Elizabeth Town Consisted of about 100 Horse and between four and five hundred Infantry—they Cross’d Trembly Point and Came into Town between the Hours of Eleven and Twelve in the Evening and most Notoriously Surprised the Detachment at that place. Capt: Bedkin who was Sent for the Perticular Purpose of Patrolling the Streets leading into Town has a Share in the Disgrace—he has lost Twelve Horses with all their accutrements four men Taken Prisoners and Two wounded—Lt Bruff of the 6th Maryland Regt Posted at Elizabeth Town point with 20 men had Just time to retire with his party; over the Ice to bergan and then came in to Newark he lost but 3 or 4 men Lt Brusen of the Pensylvina line who also Commanded a Subalterns guard at Newark was likewise Surprised, his men Surrounded in the academy, him Self Twice a Prisoner with the Enemy and finally made his Escape—I cannot learn who Command[ed] this Detachment of the enemy at Newark; which is Supposed to have been betwen Two and three hundred foot—I have not yet got in the exact returns of our Loss But by the best accounts I have Collected It will be four officers and about Sixty men—viz. major Eccleston, Capt: Belt & Capt: Gray of the maryland line—Capt: Gifford of the New Jersey line was also unfortunately Taken not on Duty; But from his amusements.
          The three Regiments Posted at Connecticutt farms; this Place and Raway assembled with in half a mile of Elizabeth Town in less tha[n] Two hours from the first alarm—Buskirk has ⟨b⟩een fortunate; I have been unlucky—I wish it may not However fall to my lot to be releived before I have an opportunity to Retaliate.
          Col: Willitt has mentioned to me more than once the Practibility of burning the enemys Transports at New york which he Supposes to be frozen up in the Ice in Turtle Bay; where it is Supposed there are many Stores &ca: he wishes to under take it with Twenty or Thirty men only—Col: willit is an active good officer has lived better than Thirty years in New York, he is

Perfectly acquainted with every Part of the City and the Island This or any other object which your Excellency may have in view on York Island he wishes to under take.
          The foregoing letter was rote last evening But before I had time to Close it, I received advice of the Regt at Raway being alarmd by accounts from the Island of the enemys being in motion.
          The approaching evening bids fair for an excurtion on the Island with Some Small Parties, But I have not yet Such Intelligen⟨ce⟩ as would Justify the attempt, tho I hope to obtain Something before the evening. I have the Honr to be your Excellenc⟨y’s⟩ most obedt and very Hume Servt
          
            Moses Hazen
            Jany 27th 10 oClock fore noon.
          
          
            Col: ogdins Detachment are Cantoond at Scots Plains about four miles in my Rear.
            
              M:H:
            
          
        